NO. 07-01-0229-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



OCTOBER 2, 2001



______________________________





ELMER EDSON HAYES, AKA EDDIE HAYES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;



NO. 43.619-E; HONORABLE ABE LOPEZ, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

DISMISSAL

Pursuant to a guilty plea and plea bargain, appellant was convicted for reckless injury to a child causing serious bodily injury and punishment was assessed as recommended at ten years confinement.  Appellant filed a 
pro se
 general notice of appeal from his conviction.  We dismiss this appeal for want of jurisdiction.

When an appeal is made from a judgment rendered on a defendant’s guilty plea and the punishment assessed does not exceed the punishment recommended by the State, a notice of appeal must comply with Rule 25.2(b)(3) of the Texas Rules of Appellate Procedure.  Moreover, the Texas Court of Criminal Appeals held in Cooper v. State, 45 S.W.3d 77, 83 (Tex.Cr.App. 2001) that voluntariness of a plea is no longer appealable from plea-bargained felony convictions.  Thus, because appellant filed a general notice of appeal, we are without jurisdiction to entertain any possible complaints appellant might have raised. 

Accordingly, we dismiss for want of jurisdiction.



Don H. Reavis

    	     Justice



Do not publish.